EXHIBIT 13 ANNUAL REPORT TO STOCKHOLDERS Dear Shareholder: The banking industry continued to be in an uncertain economic environment in 2010.Throughout the year, there were continuing signs of economic turmoil despite our government's relief efforts to stimulate the economy.Although there were slight improvements in late 2010 in the unemployment rate and the real estate sector, market and consumer anxiety prevailed. Despite prolonged recessionary conditions and intense competition for weakened loan demand, Flatbush Federal was profitable in 2010.Through this challenging operating environment, Flatbush Federal remains committed to the prudent and conservative management of the Bank. In 2010, Flatbush Federal's net income increased by $246,000 to $441,000 for the year ended December 31, 2010 from $195,000 for the year ended December 31, 2009.Total assets decreased by $9.0 million to $147.0 million from $156.0 million at December 31, 2009.Loans receivable decreased by $4.5 million to $106.5 million at December 31, 2010 from $111.0 million at December 31, 2009.Loan originations for 2010 totaled $6.9 million, as compared to $22.3 million originated in 2009.Intense competition for weakened loan demand coupled with prudent management of concentration levels of our loan portfolio accounted for this decrease.Total deposits increased by $1.9 million to $117.1 million at December 31, 2010 from $115.2 million at December 31, 2009.Borrowings from the Federal Home Loan Bank of New York decreased by $10.9 million to $12.0 million at December 31, 2010 from $22.9 million at December 31, 2009.Net interest margin increased to 4.18% in 2010 from 3.47% in 2009.Net interest spread increased to 4.04% in 2010 from 3.26% in 2009.Average cost of deposits decreased to 1.54% in 2010 from 2.19% in 2009. The economic turmoil that continued into 2010 had an adverse impact on the Bank's loan portfolio. Our non-performing loans increased by $4.4 million to $8.4 million as of December 31, 2010 from $4.0 million as of December 31, 2009. Non-performing loans as a percentage of total assets increased to 5.74% as of December 31, 2010 from 2.57% as of December 31, 2009.Our allowance for loan losses increased by $821,000 to $1.6 million at December 31, 2010 from $828,000 at December 31, 2009.Flatbush Federal had core and tangible capital ratios of 11.45% and total risk-based ratio of 20.30% as of December 31, 2010.We continue to be classified as “well capitalized”. During 2010, the Company entered into an agreement to sell its main office property and its two adjoining properties to a third party for $9,136,000. As part of the purchase price, the purchaser is obligated to subdivide one of the adjoining properties and build a branch building on a 3,100 square foot parcel for which Flatbush Federal will retain title.On March 24, 2011, the Company entered into an amendment to the agreement which further obligates the purchaser to build three additional floors of office space above the branch at a cost of $2,176,600.The Company anticipates the transfer to close during the second quarter of 2011, although there can be no assurance that the transfer will not be extended beyond that date as a result of delays in obtaining municipal approvals.The Company estimates a pre-tax gain in the range of $8.8 million to $9.0 million, which will be recorded during the quarter in which the transfer occurs. In November 2010, the Company signed an agreement with FISERV, a data processing company, to serve as the Bank's core processor. The goal of this agreement is to enhance the Bank's technology infrastructure in its operations and regulatory compliance, promote efficiency and enhance its ability to design new product offerings, when applicable. Initial conversion efforts are ongoing and will be fully implemented by July 2011. As we enter into another uncertain economic environment in 2011 with new challenges, the Board of Directors and Management remain committed to a strategy of sound financial management and excellent customer service for the long term growth of the Company. On behalf of the Board of Directors, Management and staff, we thank you for your continued support. Sincerely, /s/ Jesus R. Adia Jesus R. Adia Chairman of the Board, Chief Executive Officer and President Selected Consolidated Financial Information and Other Data The following information is derived from the audited consolidated financial statements of Flatbush Federal Bancorp, Inc.For additional information about Flatbush Federal Bancorp, Inc. and Flatbush Federal Savings and Loan Association, a more detailed presentation is made in the “Management’s Discussion and Analysis,” the Consolidated Financial Statements of Flatbush Federal Bancorp, Inc. and the related notes included in this Annual Report. Selected Financial Condition Data: At December 31, (In thousands) Total assets $ $ Loans receivable, net (1) Mortgage-backed securities (2) Cash and cash equivalents Deposits Borrowings Stockholders’ equity (1) Net of allowance for loan losses and deferred loan fees. (2) Mortgage-backed securities are classified as held to maturity. For the Years Ended Selected Operating Data: December 31, (In thousands, except per share data) Total interest income $ $ Total interest expense Net interest income Provision forloan losses Non-interest income Non-interest expense Income taxes Net income $ $ Net income per common share – basic and diluted $ $ Selected Financial Ratios and Other Data: At or for the Years Ended December 31, Performance Ratios: Return on average assets (1) % % Return on average equity % % Net yield on average interest-earning assets % % Net yield on average interest-bearing liabilities % % Net interest rate spread (2) % % Net interest margin (3) % % Average interest-earning assets to average interest- bearing liabilities x x Capital Ratios: Average stockholders equity to average assets % % Tier 1 core ratio (to adjusted total assets) % % Total risk-based capital ratio % % Asset Quality Ratios: Allowance for loan losses to gross loans outstanding % % Non-performing loans to total assets % % Other Data: Number of full-service offices 3 3 Ratio of net income to average total assets. The difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. Net interest income divided by average interest-earning assets. Management’s Discussion and Analysis of Financial Condition and Results of Operation Flatbush Federal Bancorp, Inc. (the “Company”) is a federal corporation, which was organized in 2003 as part of the mutual holding company reorganization of Flatbush Federal Savings & Loan Association.The Company’s principal asset is its investment in Flatbush Federal Savings & Loan Association.The Company is a majority owned subsidiary of Flatbush Federal Bancorp, MHC, a federally chartered mutual holding company. At December 31, 2010, 1,484,208 shares of the Company’s common stock were held by its mutual holding company parent, and 1,252,699 shares were held by shareholders other than its mutual holding company parent.At December 31, 2010, Flatbush Federal Bancorp, Inc. had consolidated assets of $147.0 million, deposits of $117.1 million and stockholders’ equity of $15.8 million. General The results of operations depend primarily on the Company’s net interest income.Net interest income is the difference between the interest income earned on interest-earning assets, consisting primarily of loans, investment securities, mortgage-backed securities and other interest-earning assets (primarily cash and cash equivalents), and the interest paid on interest-bearing liabilities, consisting of NOW accounts, passbook and club accounts, savings accounts, time deposits and borrowings. The results of operations also are affected by provisions for loan losses, non-interest income and non-interest expense.Non-interest income currently consists primarily of fees and service charges, increases to the cash surrender value of bank owned life insurance and miscellaneous other income (consisting of fees for minimum balance requirements, dormant deposit accounts, fees charged to third parties for document requests and sale of money orders and travelers checks).Non-interest expense currently consists primarily of salaries and employee benefits, equipment, occupancy costs, data processing, deposit insurance premiums, other insurance premiums, and other operating expenses (consisting of legal fees, director compensation, postage, stationery, professional fees and other operational expenses).The Company’s results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Critical Accounting Policies The Company considers accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies.The Company considers allowance for loan losses, benefit plan assumptions and deferred income taxes to be critical accounting policies. Allowance for Loan Losses.The allowance for loan losses is the estimated amount considered necessary to cover credit losses inherent in the loan portfolio at the balance sheet date.The allowance is established through the provision for loan losses which is charged against income.In determining the allowance for loan losses, management makes significant estimates and has identified this policy as one of the most critical for the Company. Management performs a quarterly evaluation of the adequacy of the allowance for loan losses.Consideration is given to a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic and industry concentrations, the adequacy of the underlying collateral, the financial strength of the borrower, results of internal loan reviews and other relevant factors.This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant change. The analysis has two components, specific and general allocations.Specific allocations are made for loans that are determined to be impaired.Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses.The general allocation is determined by segregating the remaining loans by type of loan, risk weighting (if applicable) and payment history.The Company also analyzes historical loss experience, delinquency trends, general economic conditions and geographic and industry concentrations.This analysis establishes factors that are applied to the loan groups to determine the amount of the general allowance.Actual loan losses may be significantly more than the loan loss allowance established which could have a material negative effect on the Company’s financial results. Pension Plan Assumptions. Our pension plan costs are calculated using actuarial concepts, as required under accounting for defined benefit pension and other post retirement plans. Pension expense and the determination of our projected pension liability are based upon two critical assumptions; the discount rate and the expected return on plan assets. We evaluate each of these critical assumptions annually. Other assumptions impact the determination of pension expense and the projected liability including the primary employee demographics, such as retirement patterns, employee turnover, mortality rates, and estimated employer compensation increases. These factors, along with the critical assumptions, are carefully reviewed by management each year in consultation with our pension plan consultants and actuaries. Further information about our pension plan assumptions, the plan’s funded status, and other plan information is included in Note 11 to Consolidated Financial Statements. Deferred Income Taxes.The Company uses the asset and liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.If current available information raises doubt as to the realization of the deferred tax assets, a valuation allowance is established.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company exercises significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets, including projections of future taxable income.These judgments are reviewed on a continual basis as regulatory and business factors change. Comparison of Financial Condition at December 31, 2010 and 2009 The Company’s total assets at December 31, 2010 were $147.0 million compared to $156.0 million at December 31, 2009, a decrease of $9.0 million, or 5.7%. Loans receivable decreased $4.5 million, or 4.1%, to $106.5 million at December 31, 2010 from $111.0 million at December 31, 2009. Demand for one-to four-family residential mortgage loans decreased primarily due to the economic recession, high unemployment rate and declining real estate values. In addition, mortgage-backed securities decreased $6.5 million, or 23.0%, to $21.8 million at December 31, 2010 from $28.3 million as of December 31, 2009. Cash and cash equivalents increased $2.7 million, or 49.1%, to $8.2 million at December 31, 2010 from $5.5 million at December 31, 2009. Total deposits increased $1.9 million, or 1.6%, to $117.1 million at December 31, 2010 from $115.2 million at December 31, 2009.Borrowings from the Federal Home Loan Bank of New York decreased $10.9 million, or 47.6%, to $12.0 million at December 31, 2010 from $22.9 million at December 31, 2009.The Company borrows from the Federal Home Loan Bank of New York to fund loan commitments, securities purchases and savings withdrawals. Total stockholders’ equity increased $521,000, or 3.4%, to $15.8 million at December 31, 2010 from $15.2 million at December 31, 2009.The increase to stockholders’ equity reflects net income of $441,000, amortization of $25,000 of unearned ESOP shares, amortization of $41,000 of restricted stock awards for the Company’s Stock-Based Incentive Program (the “Plan”) and amortization of $41,000 of stock option awards. This was partially offset by an increase of $27,000 of accumulated other comprehensive loss. On June 30, 2005, the Company approved a stock repurchase program and authorized the repurchase of up to 50,000 shares of the Company’s outstanding shares of common stock. This repurchase program was completed on December 7, 2007 with 50,000 shares repurchased.On August 30, 2007, the Company approved a second stock repurchase program and authorized the repurchase of up to an additional 50,000 shares of the Company’s outstanding shares of common stock.Stock repurchases will be made from time to time and may be effected through open market purchases, block trades and in privately negotiated transactions.Repurchased stock will be held as treasury stock and will be available for general corporate purposes.As of December 31, 2010, a total of 12,750 shares have been acquired at a weighted average price of $4.44 per share pursuant to the second stock repurchase program. Comparison of Operating Results for the Years Ended December 31, 2010 and 2009 General.Net income increased by $246,000, or 126.2%, to $441,000 for the year ended December 31, 2010 from $195,000 for the year ended December 31, 2009. Lower cost of deposits and borrowings, partially offset by lower yield on interest earning assets, caused the Company’s net interest margin to increase by 71 basis points from 3.47% in 2009 to 4.18% in 2010. Interest Income.Interest income decreased by $288,000 or 3.5%, to $7.96 million for the year ended December 31, 2010 from $8.25 million for the year ended December 31, 2009.The decrease in interest income resulted from decreases of income of $391,000 from mortgage-backed securities, $11,000 from investments and $1,000 from other interest earning assets, partially offset by an increase of $115,000 from loans receivable.More generally, the decrease in interest income was attributable to a decrease of $2.5 million in the average balance of interest earning assets to $141.5 million for the year ended December 31, 2010 from $144.0 million for the year ended December 31, 2009 and a 10 basis point decrease in the average yield on interest earning assets. Interest income on loans receivable increased $115,000 or 1.8%, to $6.5 million for the year ended December 31, 2010 from $6.4 million for the comparable period in 2009.The increase resulted from a higher average balance of $110.9 million for the year ended December 31, 2010, from an average balance of $104.5 million for the year ended December 31, 2009, partially offset by a lower average yield of 5.88% for the year ended December 31, 2010 from an average yield of 6.13% for the year ended December 31, 2009. Interest income from mortgage-backed securities decreased $391,000, or 22.1%, to $1.4 million for the year ended December 31, 2010 from $1.8 million for the year ended December 31, 2009.This decrease reflects a $7.3 million decrease in the average balance of mortgage-backed securities to $23.9 million for the year ended December 31, 2010 from $31.2 million for the same period in 2009, partially offset by an increase in the average yield of 9 basis points to 5.77% for the year ended December 31, 2010 from 5.68% for the year ended December 31, 2009. Interest income from investment securities decreased $11,000, or 15.9%, to $58,000 for the year ended December 31, 2010 from $69,000 for the year ended December 31, 2009.The decrease resulted from a decrease of $312,000 in the average balance in investment securities to $1.0 million for the year ended December 31, 2010 from an average balance of $1.3 million for the year ended December 31, 2009, partially offset by an increase of 57 basis points to 5.78% in the average yield for the year ended December 31, 2010 from an average yield of 5.21% for the year ended December 31, 2009. Interest income on other interest-earning assets, primarily interest-earning deposits and federal funds sold, decreased $1,000, or 14.3%, to $6,000 for the year ended December 31, 2010 from $7,000 for the year ended December 31, 2009.The decrease was attributable to the decrease of $1.3 million in the average balance of interest earning deposits of $5.7 million for the year ended December 31, 2010 from $7.0 million for the year ended December 31, 2009. Interest Expense.Total interest expense decreased $1.2 million, or 36.4%, to $2.1 million for the year ended December 31, 2010 from $3.3 million for the year ended December 31, 2009.The decrease in interest expense resulted from a decrease of 65 basis points in the average cost of deposits to 1.54% for the year ended December 31, 2010 from 2.19% for the year ended December 31, 2009, partially offset by a $4.9 million increase in the average balance of interest-bearing deposits to $112.6 million for the year ended December 31, 2010 from $107.7 million for the year ended December 31, 2009. In addition, the decrease in interest expense resulted from a decrease of $7.3 million in the average balance of Federal Home Loan Bank of New York advances to $16.7 million, with an average cost of 1.92%, for the year ended December 31, 2010, compared to $24.0 million and 3.74% for the year endedDecember 31, 2009.The average balance of certificates of deposit increased by $4.7 million to $78.0 million with an average cost of 2.06% in 2010, as compared with an average balance of $73.3 million with an average cost of 3.06% in 2009.The average balance for savings and club accounts increased by $213,000 to $34.2 million with an average cost of 0.37% in 2010, as compared to $34.0 million with an average cost of 0.34% in 2009.The average balance of interest-bearing demand deposits decreased by $75,000 to $358,000 with an average cost of 0.34% in 2010 from $433,000 with an average cost of 0.35% in 2009. Net Interest Income.Net interest income increased $917,000, or 18.4%, to $5.9 million for 2010 from $5.0 million for 2009.The Company’s interest rate spread increased by 78 basis points to 4.04% in 2010 from 3.26% in 2009.Additionally, the Company’s interest margin increased by 71 basis points to 4.18% in 2010 from 3.47% in 2009. Provision for Loan Losses.The Company establishes provisions for loan losses, which are charged to operations, at a level necessary to absorb known and inherent losses that are both probable and reasonably estimable at the date of the financial statements.In evaluating the level of the allowance for loan losses, management considers historical loss experience, the types of loans and the amount of loans in the loan portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, peer group information, and prevailing economic conditions. Prevailing national and local economic conditions are reflected in the continued high unemployment rate and depressed real estate values. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available or as future events change.Based on its evaluation of these factors, management made a provision of $821,000 for the year ended December 31, 2010, as compared to a provision of $649,000 for the year ended December 31, 2009. The increase in provision for loan loss during the year was primarily due to increased specific loan loss reserves of $164,000 on $2.0 million of construction loan participations, $207,000 on $2.1 million of commercial real estate loans and $60,000 on $1.5 million of one-to four-family residential loans. All of these loans were classified as substandard atDecember 31, 2010. The remaining $390,000 in the provision provided for an increased general allowance for loan loss considered appropriate due to the increase of non-performing loans and to address inherent losses that are probable and estimable in the loan portfolio.Management used the same methodology and generally similar assumptions in assessing the allowance for both years.The allowance for loan losses was $1.6 million, or 1.51% of total loans outstanding at December 31, 2010, as compared with $829,000, or 0.72% of total loans outstanding at December 31, 2009.Non-performing loans to total assets increased by 317 basis points to 5.74% on December 31, 2010, from 2.57% on December 31, 2009. The level of the allowance is based on estimates, and the ultimate losses may vary from the estimates. Management evaluates the allowance for loan losses on a quarterly basis and makes provisions for loan losses as necessary in order to maintain the adequacy of the allowance.Although management believes that it uses the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors.In addition, the Office of Thrift Supervision, as an integral part of its examination process, periodically reviews the allowance for loan losses.The Office of Thrift Supervision may require the Company to make adjustments to the allowance based on its judgments about information available to it at the time of its examination. Non-Interest Income.Non-interest income decreased by $7,000, or 2.7%, to $254,000 in 2010 from $261,000 in 2009. This decrease was primarily due to decreases in BOLI investment income of $8,000. Non-Interest Expense.Non-interest expense increased by $467,000, or 10.9% to $4.7 million in 2010 from $4.3 million in 2009.The increase was caused primarily by increases in salary and employee benefits to $2.4 million in 2010 from $1.9 million in 2009, director’s compensation to $186,000 in 2010 from $179,000 in 2009, net occupancy expense to $496,000 from $457,000, and other expense to $493,000 in 2010 from $471,000 in 2009; partially offset by decreases in professional fees to $340,000 in 2010 from $373,000 in 2009, equipment expenses to $477,000 in 2010 from $503,000 in 2009 and federal deposit insurance premiums to $206,000 in 2010 from $228,000 in 2009.Salary and employee benefits increased $480,000, or 24.9%, to $2.4 million for the year ended December 31, 2010, from $1.9 million for the same period in 2009. The increase to salary and employee benefits was primarilydueto a pre-tax curtailment credit of $416,000, net of actuarial expense, recorded in 2009 resulting from the freezing of the defined benefit pension plan in 2009. Income Tax Expense.The provision for income taxes increased $25,000 to $156,000 in 2010 from $132,000 in 2009.The increase in the income tax expense is primarily due to the increase in income before taxes of $271,000 to $597,000 in 2010 from $327,000 in 2009 and the decrease in the effective tax rate to 24.31% in 2010 from 40.26 % in 2009 due to amendments to the New York State and New York City’s tax law and ordinance conforming the bad debt deduction to the deduction allowed under the Federal income tax law. Average Balance Sheet The following table presents for the periods indicated the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, expressed both in dollars and rates.No tax equivalent adjustments were made.All average balances are monthly average balances.Non-accruing loans have been included in the table as loans carrying a zero yield.The amortization of loan fees is included in computing interest income; however, such fees are not material. Years Ended December 31, At December 31, 2010 Outstanding Balance Yield/Rate Average Outstanding Balance Interest Earned/ Paid Yield/Rate Average Outstanding Balance Interest Earned/Paid Yield/Rate (Dollars in thousands) Interest-earning assets: Loans receivable(1) $ % $ $ % $ $ % Mortgage-backed securities % % % Investment securities(2) (3) % 58 % 69 % Other interest-earning assets % 6 % 7 % Total interest-earning assets % % % Non-interest earning assets Total assets $ $ $ Interest-bearing liabilities: NOW accounts $ % $ 1 % $ 2 % Savings and club % % % Certificates of deposit % % % Total interest-bearing deposits % % % Federal Home Loan Bank Advances % % % Total interest-bearing liabilities % % % Non-interest bearing liabilities: Demand deposit Other liabilities Total non-interest-bearing liabilities Total liabilities Stockholders’ Equity Total liabilities and equity $ $ $ Net interest income $ $ Interest rate spread(4) % % % Net interest-earning assets $ $ $ Net interest margin(5) % % Ratio of interest earning assets to interest bearing liabilities x x Loans receivable are net of the allowance for loan losses. None of the reported income is exempt from Federal income taxes. Includes stock in Federal Home Loan Bank of New York which is reflected at the most recent quarterly dividend rate. Net interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities. Net interest margin represents net interest income as a percentage of interest earning assets. Rate/Volume Analysis The following table presents the dollar amount of changes in interest income and interest expense for major components of interest-earning assets and interest-bearing liabilities.It distinguishes between the changes related to changes in outstanding balances and those due to the changes in interest rates.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (i.e., changes in volume multiplied by old rate) and (ii) changes in rate (i.e., changes in rate multiplied by old volume).For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately to the change due to volume and the change due to rate. Years Ended December 31, 2010 vs. 2009 Increase/(Decrease) Total Due to Increase Volume Rate (Decrease) (Dollars in thousands) Interest income: Loans receivable $ $ ) $ Mortgage-backed securities ) 22 ) Investment securities ) 6 ) Other interest-earning assets (1
